*233Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered June 12, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of five years, unanimously affirmed.
The court properly denied defendant’s request for an agency charge since there was no reasonable view of the evidence, viewed most favorably to defendant, that he acted solely on behalf of the buyer (see People v Herring, 83 NY2d 780 [1994]; People v Lam Lek Chong, 45 NY2d 64, 74-75 [1978], cert denied 439 US 935 [1978]; People v Vaughan, 300 AD2d 104 [2002], lv denied 99 NY2d 633 [2003]). Defendant’s actions were those of a steerer and order taker who, among other things, offered a discounted price. There was no evidence he was doing “a favor for a friend” (Lam Lek Chong, 45 NY2d at 74), or “of any conversation between defendant and the undercover purchaser as to why the latter needed or wanted to be represented by an ‘agent’ instead of simply buying his own drugs” (Vaughan, 300 AD2d at 104).
We perceive no basis for reducing the sentence. We have considered and rejected defendant’s pro se claims. Concur—Andrias, J.P, Gonzalez, Moskowitz and DeGrasse, JJ.